DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on February 18, 2019. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Status of Claims
This action is in reply to the communication filed on November 8, 2022.
Claims 1 – 5, 7, 11 – 14, and 16 – 18 have been amended and are hereby entered.
Claims 10 and 15 have been cancelled.
Applicant’s election without traverse of Group I, drawn to a canvas diamond picture in the reply filed on November 8, 2022 is acknowledged. 
Claims 5 – 9 and 16 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method for producing a canvas diamond picture, there being no allowable generic or linking claim.
Claims 1 – 4 and 11 – 14 are currently pending and have been examined. 

Information Disclosure Statement
The references provided in the Information Disclosure Statements filed on April 26, 2022 and October 14, 2022 have been considered. Signed copies of the corresponding 1449 forms have been included with this office action. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 4 and 11 - 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 4, 11 - 14 and 21 - 27 of copending Application No. 16/284688 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the '688 claims a diamond picture canvas with an overlapping layer structure to that claimed. While the instant application claims an oxford cloth layer, the cloth layer in the ‘688 application is claimed to be an oxford cloth layer in dependent claims 21, 22 and 27.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 - 4 and 11 - 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 11 recite “a canvas diamond picture.” However, no further reference is made to diamonds in the claimed structure. It is unclear if diamonds or a diamond shape or some other iteration of a diamond are required by the claim or not.
For examination purposes, the claims are interpreted to not require diamonds.
Claims 2 – 4 and 12 – 14 are rejected as being dependent on claims 1 and 11.
Claims 1 and 11 recite that the picture comprises “a protective film.” As the layer structure does not include any reference to the protective film, it is unclear if the protective film is intended to be all or part of the combination of the flash layer, ink receiving layer, upper back cover layer, the oxford cloth layer, lower back cover layer, adhesive layer and flocking layer or if the protective layer is its own layer. Similarly, the flocking layer is claimed as being on a lower end surface of the canvas, but also under the lower back cover layer which is under the oxford cloth layer. The flash layer is claimed as being on an upper end surface of the canvas. However, in the layers listed between the flash layer and the flocking layer, there is no canvas layer claimed. This renders the claim indefinite because it is unclear is the oxford cloth layer can also be the canvas layer or if the oxford cloth layer is separate and distinct from the canvas.
For examination purposes, the protective film is interpreted as encompassing the combination or subcombination of the other layers. The canvas is interpreted as reading on the claimed oxford cloth layer.
Claims 2 – 4 and 12 – 14 are rejected as being dependent on claims 1 and 11.
Claims 1 – 4 and 12 – 14 contain numerous references to “upper end surfaces” and “lower end surfaces.” It is unclear how “upper end” and “lower end” are interpreted, whether they are opposite sides of the surfaces of the layers or if they are meant to refer to a top half and a bottom half on the same side of the surfaces of the layers.
For examination purposes, the claims are interpreted as encompassing either interpretation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 - 4 are rejected under 35 U.S.C. 103 as being unpatentable over '273 (CN205022273U, using the provided machine translation) in view of Jepson (US3917883) and  Schwartz (Encyclopedia and Handbook of Materials, Parts and Finishes) as evidenced by Humphries (Fabric Reference).
As per claim 1, ‘273 teaches:
A canvas diamond picture comprising a protective film and canvas, the protective film is located at one side of the canvas, an upper end surface of the canvas is provided with a flash layer, an ink-receiving layer is arranged under the flash layer, an upper back cover layer is arranged under the ink-receiving layer, a cloth layer is arranged under the upper back cover layer, and a lower back cover layer is arranged under the cloth layer (‘273 teaches a water-based weak solvent diamond canvas ([0002]). The canvas is made of a chemical fiber substrate layer with a graphic layer on one side and a bottom layer on the other side ([0009 -0012]). On the bottom layer is a surface layer ([0021]) and a topcoat is made by applying at least two coats on the bottom layer ([0041]). The substrate layer is interpreted as the claimed cloth layer. The graphic layer is interpreted as the claimed lower back cover layer. The bottom layer is interpreted as the claimed upper back cover layer. The surface layer is interpreted as the claimed ink receiving layer and the two top coat layers are interpreted as the claimed protective film and flash layer.)
The prior art combination teaches the substrate layer is made of chemical fibers (‘273, [0010]). The prior art combination does not teach:
An oxford cloth layer
Examiner notes that an oxford cloth is a specific type of weave, namely a basket weave (Humphries, Page 106, Left Column, Paragraphs 5 – 6). Schwartz teaches that a basket weave produces a flatter, stronger, and more pliable fabric (Page 79, Right Column, Paragraph 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the substrate layer of the prior art combination to be a basket weave, resulting in the oxford cloth as claimed motivated by the desire to predictably produce a structure which is flatter, stronger and more pliable as taught by Schwartz (Page 79, Right Column, Paragraph 1).
The prior art combination does not teach:
A flocking layer arranged on a lower end surface of the canvas
An adhesive layer arranged between the lower back cover layer and the flocking layer
Jepson teaches a flocked product comprising a substrate and a surface of flocked fibers bonded to the substrate by a hardened binder (Abstract). Any suitable substrate may be used in the invention (Column 4, Lines 5 – 10). Jepson teaches that flocked products have a velvet-like or suede-like feel and appearance and in particular have the characteristic sheen of many suede and velvets (Column 1, Lines 16 – 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a flocked layer via a binder to the graphic layer of ‘273 resulting in the claimed flocking layer arranged on a lower end surface of the canvas with an adhesive layer in between, motived by the desire to predictably produce a substrate with a velvet-like or suede-like appearance and to have the characteristic sheen of many suedes and velvets as taught by Jepson (Column 1, Lines 16 – 19). One of ordinary skill in the art before the effective filing date of the claimed invention would have chosen to apply this layer to the graphic layer so as not to cover the ink in the surface layer of the prior art combination.
As per claims 2 – 4, as the layers are all coated, it would naturally follow that they are attached as claimed.

Claims 11 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over '273 (CN205022273U, using the provided machine translation) in view of Jepson (US3917883), Ishida (JP2003175700A, using the provided machine translation), as evidenced by Merriam-Webster, and Schwartz (Encyclopedia and Handbook of Materials, Parts and Finishes) as evidenced by Humphries (Fabric Reference)..
As per claim 11, ‘273 teaches:
A canvas diamond picture comprising a protective film and canvas, the protective film is located at one side of the canvas, an upper end surface of the canvas is provided with a flash layer, an ink-receiving layer is arranged under the flash layer, an upper back cover layer is arranged under the ink-receiving layer, a cloth layer is arranged under the upper back cover layer, and a lower back cover layer is arranged under the cloth layer (‘273 teaches a water-based weak solvent diamond canvas ([0002]). The canvas is made of a chemical fiber substrate layer with a graphic layer on one side and a bottom layer on the other side ([0009 -0012]). On the bottom layer is a surface layer ([0021]) and a topcoat is made by applying at least two coats on the bottom layer ([0041]). The substrate layer is interpreted as the claimed cloth layer. The graphic layer is interpreted as the claimed lower back cover layer. The bottom layer is interpreted as the claimed upper back cover layer. The surface layer is interpreted as the claimed ink receiving layer and the two top coat layers are interpreted as the claimed protective film and flash layer.)
The prior art combination teaches the substrate layer is made of chemical fibers (‘273, [0010]). The prior art combination does not teach:
An oxford cloth layer
Examiner notes that an oxford cloth is a specific type of weave, namely a basket weave (Humphries, Page 106, Left Column, Paragraphs 5 – 6). Schwartz teaches that a basket weave produces a flatter, stronger, and more pliable fabric (Page 79, Right Column, Paragraph 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the substrate layer of the prior art combination to be a basket weave, resulting in the oxford cloth as claimed motivated by the desire to predictably produce a structure which is flatter, stronger and more pliable as taught by Schwartz (Page 79, Right Column, Paragraph 1).
The prior art combination does not teach:
A flocking layer arranged on a lower end surface of the canvas
An adhesive layer arranged between the lower back cover layer and the flocking layer
Jepson teaches a flocked product comprising a substrate and a surface of flocked fibers bonded to the substrate by a hardened binder (Abstract). Any suitable substrate may be used in the invention (Column 4, Lines 5 – 10). Jepson teaches that flocked products have a velvet-like or suede-like feel and appearance and in particular have the characteristic sheen of many suede and velvets (Column 1, Lines 16 – 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a flocked layer via a binder to the graphic layer of ‘273 resulting in the claimed flocking layer arranged on a lower end surface of the canvas with an adhesive layer in between, motived by the desire to predictably produce a substrate with a velvet-like or suede-like appearance and to have the characteristic sheen of many suedes and velvets as taught by Jepson (Column 1, Lines 16 – 19). One of ordinary skill in the art before the effective filing date of the claimed invention would have chosen to apply this layer to the graphic layer so as not to cover the ink in the surface layer of the prior art combination.
The prior art combination does not teach:
A flash layer including paillettes
Ishida teaches a coating material having a diamond powder of 10 to 15 microns as a main component ([0015]). This coating is applied onto a decorative picture ([0015]). The diamond powder is interpreted as reading on the claimed paillettes, based on the Merriam-Webster definition of paillette as “a small shiny object applied in clusters as a decorative trimming.” Ishida teaches that by using a coating material with diamond powder, the resulting picture can be provided with an improved luster, improving the artistic value of the resulting product ([0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flash layer to include paillettes as claimed, motivated by the desire to predictably produce a picture with improved luster and increased artistic added value, based on the teachings of Ishida ([0015]).
As per claims 12 – 14, as the layers are all coated, it would naturally follow that they are attached as claimed.

Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNA N CHANDHOK/Examiner, Art Unit 1789                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789